 



Exhibit 10.1

     
(RJ REYNOLDS LOGO) [g06903g0690300.gif]
  Ann A. Johnston
Executive Vice President
Human Resources
 
   
 
  336-741-5338                
336-741-7604 Fax

December 4, 2006
Mr. Daniel M. Delen
4-4 Hachiyama-cho
Shibuya-ku
Tokyo, 150-0035
Japan
Dear Daniel:
It is my pleasure to confirm our offer to you to join R.J. Reynolds Tobacco
Company (RJRT) as President. We would like for you to begin work January 1,
2007. Following your acceptance of this offer, a starting date will be quickly
confirmed.
As President of RJRT, your new base salary will be $760,000 (or $63,333.34 per
month). Your target bonus under our Annual Incentive Award Plan (AIAP) will be
85% of your base salary. Your job level will be 14.
In addition, as soon as practical following your employment, you will be paid a
“sign-on” bonus totaling $125,000 (less applicable withholding amounts).
Under our Company’s Long-Term Incentive Plan (LTIP), you will be eligible for a
2007 grant with a target award value of 3 times your base pay. The form of the
grant is typically denominated in a mix of Restricted Stock and Performance
Units (cash) with a three year cliff vesting. You will receive this grant in 1st
quarter of 2007, contingent upon approval by the Board of Directors. In the
future, you will be eligible to receive LTIP grants under the same circumstances
and LTIP provisions as other senior executives at your same level in the
company.
In order to offset losses in equity plans from your previous employer, you will
receive a special LTIP grant upon your employment with RJRT. The target award
value will be $2,280,000 (3 times your base pay). The grant will be issued in
the form of Performance Shares (phantom stock) with dividend rights. The grant
will vest over a two-year period, if the dividend threshold requirement is met.
Payments will be made in the form of cash according to the following vesting
schedule:

  •   34% will vest on December 31, 2007     •   66% will vest on December 31,
2008

R.J. Reynolds Tobacco Company     P.O. Box 2959     Winston-Salem, NC 27102

-1-



--------------------------------------------------------------------------------



 



Upon employment, you will be eligible for immediate coverage under our Company’s
Benefits Plans (waiting periods are waived). Also, as a senior executive, you
are eligible to receive one Company-sponsored club membership. This involves a
one-time payment of initiation fees up to $30,000. You will receive an annual
Financial Planning allowance of $6,000 and an annual executive physical. Our
Company will provide you substantial support under the provisions of our
relocation program (see attachment). You will be eligible for 4 weeks (20 days)
of paid vacation each year under the terms of our current vacation plan.
In consideration of this offer of employment, you will be expected to sign a
Non-Compete, Non-Disclosure of Confidential Information, and Commitment to
Provide Assistance Agreement.
The Company is implementing a new executive severance and change of control
program (see attached summary) effective January 1, 2007, subject to final
approval by the Board of Directors. This new program will provide severance
benefits in the form of salary (defined as base pay plus target annual bonus
amount) and benefit continuation for 18 months under general severance
provisions and 24 months under change of control provisions for executives at
your level.
This offer of employment is contingent upon successful completion of our
customary background check and a post-offer, pre-employment medical examination,
which includes testing for substance abuse. This offer is also contingent upon
the completion and approval of all legally required Visa permits allowing you to
work in the U.S.
The role that you have been offered represents a unique and significant
opportunity for you to positively impact the future of R.J. Reynolds Tobacco
Company. We have great confidence that you are well suited for this role and
that you will make an outstanding contribution to our business.

                  /s/ Ann A. Johnston       Ann A. Johnston      Executive Vice
President - HR   

-2-



--------------------------------------------------------------------------------



 



         

Non-Competition,
Non-Disclosure of Confidential Information,
And
Commitment to Provide Assistance Agreement
I, Daniel M. Delen, acknowledging the terms of the offer of employment with R.J.
Reynolds Tobacco Company, Reynolds American Inc., a subsidiary or affiliated
company (hereinafter “RAI” or “Companies”) made available to me for entering
into this Non-Competition, Non-Disclosure of Confidential Information and
Commitment to Provide Assistance Agreement, do hereby agree to each of the
following:

  •        I will not, without the prior written consent of Reynolds American
Inc. (“RAI”), use, divulge, disclose or make accessible to any other person,
firm, partnership or corporation or other entity any confidential information
pertaining to the businesses of RAI, R. J. Reynolds Tobacco Company, and/or any
of their affiliates (collectively, the “Companies”), except (a) while employed
by any of the Companies in the businesses of and for the benefit of the
Companies or (b) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the businesses of the
Companies, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order me to divulge, disclose or make
accessible such information. For purposes of this agreement, “Confidential
Information” shall mean non-public information concerning any of the Companies’
data, strategic business plans, product development data (or other proprietary
product data), customer lists, marketing plans and other proprietary
information, except for specific items which have become publicly available
information (other than such items which I know have become publicly available
through a breach of fiduciary duty or any confidentiality agreement).     •  
     During the period commencing on the first date of my employment with any
one (1) of the Companies and ending three (3) years after the date of the
termination of my employment for any reason from any of the Companies, I
covenant and agree that:

  (a)        I will not directly or indirectly (whether as owner, partner,
consultant, employee, or otherwise), engage in any of the “Major Businesses” (as
defined below) in which any of the Companies are engaged; and


 



--------------------------------------------------------------------------------



 



  (b)        I will not, on my own behalf or on behalf of any person, firm or
company, directly or indirectly for a period of twelve (12) months following the
termination of my employment, offer employment to any person who was, at the
time of the termination of my employment, employed by any of the Companies.    
(c)        For purposes of this agreement, “Major Businesses” means the major
business segments of any of the Companies dealing in the manufacture, sale or
marketing of tobacco and smoking products or products deemed to be in
competition with smoking products, including but not limited to those developed,
marketed or intended to be used as part of smoking cessation programs, or as
tobacco or smoking substitutes.

I and the Companies agree that this covenant not to compete is a reasonable
covenant under the circumstances, and further agree that if in the opinion of
any court of competent jurisdiction, such restraint is not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended.

  •   I agree that:

  (a)   I will personally provide reasonable assistance and cooperation to the
Companies in activities related to the prosecution or defense of any pending or
future lawsuits or claims involving any of the Companies.     (b)   I will
promptly notify RAI if I receive any requests from anyone other than an employee
or agent of one of the Companies for information regarding any of the Companies
which could reasonably be construed as being proprietary, non-public or
confidential or if I become aware of any potential claim or proposed litigation
against any of the Companies.     (c)   I will refrain from providing any
information related to any claim or potential litigation against any of the
Companies to any non-Company representatives without RAI’s written permission or
being required to provide information pursuant to legal process.     (d)   If
required by law to provide sworn testimony regarding any matter related to any
of the Companies, I will consult with and have legal counsel designated by RAI
present for such

 



--------------------------------------------------------------------------------



 



      testimony. RAI will be responsible for the costs of such designated
counsel, and I will bear no cost for same.     (e)   If I am required by law to
provide sworn testimony regarding any matter related to any of the Companies,
and if I require legal counsel to represent and protect my interests (in
addition to RAI’s designated legal counsel provided for under subparagraph
(d) herein), RAI will reimburse me for any legal expenses (including, but not
limited to, the costs of any attorney reasonably acceptable to me and RAI, which
acceptance by RAI shall not be unreasonably withheld) and other out-of-pocket
expenses I may incur in relation to such testimony.     (f)   I will cooperate
with the Companies’ attorneys to assist in their efforts, especially on matters
I have been privy to, holding all privileged attorney-client matters in
strictest confidence unless ordered to do otherwise by a court of competent
jurisdiction or a committee of the Congress of the United States or of a state
legislature. I understand that I will be reimbursed for travel, food, lodging or
similar out-of-pocket expense incurred at the request of any of the Companies in
discharging any of my obligations under this agreement.

  •   I agree that any breach of the covenants contained in this agreement would
irreparably injure the Companies. Accordingly, the Companies may, in addition to
pursuing any other remedies that they may have in law or in equity, obtain an
injunction against me from any court having jurisdiction over the matter,
restraining any further violation of this agreement by me.

     
Accepted and agreed to:
   
 
   
/s/ Daniel M. Delen
 
Daniel M. Delen
  Dec 4th, 2006
 
Date

 